EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT effective as of May 22, 2008, is made by and between
GREAT CHINA INTERNATIONAL HOLDINGS, INC. , a Nevada corporation (the
“Employer”), and DONGQING SUN (the “Employee”).

Recital

The Employee has agreed to provide his services to the Employer and the Employer
is desirous of receiving said services, on the terms and conditions and for the
consideration as hereinafter set forth;

Agreement

NOW, THEREFORE , in consideration of the foregoing recital and the terms,
conditions, and other consideration hereinafter set forth, the parties hereto
agree as follows:



Article 1   Engagement

Employer hereby employs and engages Employee and Employee hereby accepts
employment with the Employer as Employer’s Chief Financial Officer. Employee
agrees to devote his full working time and attention to the business of
Employer.

Article 2   Term

Unless terminated sooner in accordance with the terms of this Agreement, this
Agreement and the Employee’s employment hereunder shall be for a term that
commences on the date hereof and ends on May 22, 2010. Either party may
terminate this Agreement, with or without cause, at any time on 30 days prior
written notice.

Article 3   Compensation

In consideration of the Employee performing his duties and responsibilities as
an employee of the Employer pursuant to this Agreement, the Employer agrees to
pay and make available to the Employee the following:

Employer shall pay to Employee a Base Salary of RMB 5,000 per month subject to
increase from time to time at the discretion of the Employer. The foregoing
salary is payable in accordance with the payroll procedures established by
Employer for all its employees and shall be subject to all applicable taxes in
accordance with the Labor Law of China.



--------------------------------------------------------------------------------



Article 4 General Matters

4.1         None of Employee, his spouse, his designated contingent beneficiary,
or their estates shall have any right to anticipate, encumber, or dispose of any
payment due under this Agreement. Such payments and other rights are expressly
declared non-assignable and non-transferable except as specifically provided
herein.

4.2         Employer shall indemnify Employee and hold him harmless from
liability for, and shall advance to him on a current basis any expenses incurred
in connection with, acts, omissions, or decisions made by him while performing
services for Employer to the greatest extent permitted by applicable law.

4.3         This Agreement may not be assigned by either party without the prior
written consent of the other party. Subject to this limitation, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns.

4.4         This Agreement is and shall be considered to be the only agreement
or understanding between the parties hereto with respect to the employment of
Employee by Employer. All negotiations, commitments, and understandings
acceptable to both parties have been incorporated herein. No letter, telegram,
or communication passing between the parties hereto shall be deemed a part of
this Agreement; nor shall it have the effect of modifying or adding to this
Agreement unless it is distinctly stated in such letter, telegram, or
communication that it is to constitute a part of this Agreement and is to be
attached as a rider to this Agreement and is signed by the parties to this
Agreement.

4.5         This Agreement cannot be modified by tender, acceptance or
endorsement of any instrument of payment, including check. Any words contained
in an instrument of payment modifying this contract, including a waiver or
release of any claims, or a statement referring to paying in full is void. This
Agreement can only be modified in a separate writing, other than an instrument
of payment, signed by the parties.

4.6         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument. All headings in this Agreement are inserted for
convenience of reference and shall not affect its meaning or interpretation.

4.7         The parties shall deal with each other in good faith, good faith
meaning honesty in fact and the observance of all commercial standards of fair
dealing and usages of trade, which are regularly observed within the industry.
In this regard, Employer shall not engage in any course of conduct that is
oppressive to Employee and intended by Employer to force Employee’s resignation.

4.8         The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party.

2

--------------------------------------------------------------------------------



4.9         If and to the extent that any court of competent jurisdiction holds
any provision or any part thereof of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity of the remainder
of this Agreement.

4.10        No failure by an party to insist upon the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach hereof shall constitute a waiver of any
such breach or of any other covenant, agreement, term, or condition.

AGREED and entered into as of the day and year first above written.

EMPLOYER   Great China International Holdings, Inc.   By:   Frank Jiang, CEO  
EMPLOYEE: SUN Dongqing

3

--------------------------------------------------------------------------------